EXHIBIT CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Z Trim Holdings, Inc. on Form 10-Q for the year quarter March 31, 2008 as filed with the Securities and Exchange Commission on the date hereof (the "Annual Report"), I, Brian Chaiken, Chief Financial Officer of Z Trim Holdings, Inc. certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, thatto my knowledge: (1)The Quarterly Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Quarterly Report fairly presents, in all material respects, the financial condition and results of operations of Z Trim Holdings, Inc.b Dated:May 14, 2008 By: /s/Brian Chaiken Brian Chaiken Chief Financial Officer (Principal Financial Officer)
